Citation Nr: 0316348	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  00-16 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1968 and from May 1973 to May 1989.  He died in 
February 1999, and the appellant is his surviving spouse.  

The issue on appeal initially came before the Board of 
Veterans' Appeals (Board) on appeal from a January 2000 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  The Board 
remanded the case to the RO in August 2001 for additional 
evidentiary development and adjudication. 


REMAND

The appellant is seeking service connection for the cause of 
the veteran's death.  The Board remanded the case back to the 
RO in August 2001 for additional development.  As will be 
discussed below, however, not all of the requested 
development was accomplished.  Therefore, an additional 
remand is required before the Board can adjudicate the 
appellant's claim.  See Stegall v. West, 11 Vet. App. 268, 
270 (1998), (holding that a remand by the Board imposes upon 
the Secretary of the VA a concomitant duty to ensure 
compliance with the terms of the remand)

The veteran's death certificate lists acute renal failure as 
the immediate cause of death, with cisplatin toxicity and 
esophageal cancer as underlying causes.  Liver disease was 
also listed as a significant condition contributing to death.  
The appellant maintains that the veteran's death is somehow 
related to exposure to either asbestos or Agent Orange, or 
was due to hepatitis which was first diagnosed in 1974. 

The Board's August 2001 remand requested that a VA physician 
review the claims folder and provide a medical opinion as to 
the etiology of the veteran's esophageal cancer and liver 
disease.  In particular, the examiner was asked to provide an 
opinion as to whether it is at least as likely as not that 
the veteran's asbestos exposure in service, Agent Orange 
exposure in service, or diagnosis of hepatitis in service was 
the cause of his esophageal cancer or liver disease.  

Pursuant to that request, a VA physician reviewed the claims 
folder and determined that the veteran's exposure to asbestos 
exposure in service, Agent Orange exposure in service, or 
diagnosis of hepatitis in service did not cause cancer of the 
esophagus.  However, the examiner did not provide an opinion 
concerning the possible relationship between the veteran's 
liver disease and any asbestos exposure in service, Agent 
Orange exposure in service, or diagnosis of hepatitis in 
service.  Therefore, a remand is required to ensure 
compliance with the Board's prior remand.  See Stegall, 
supra.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The VA physician who provided the 
January 2003 opinion should review the 
veteran's claims folder again and provide 
a medical opinion as to the etiology of 
the veteran's liver disease.  If that 
physician is unavailable, please refer 
the case to another suitably qualified 
examining physician.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
asbestos exposure in service, Agent 
Orange exposure in service, or diagnosis 
of hepatitis in service was the cause of 
his liver disease.  The examiner should 
also identify the disease that caused the 
veteran's death and the disease, if any, 
that materially or substantially 
contributed to the veteran's death.  The 
medical rationale for any opinion given 
should be stated.

2.  The RO should then review the 
examination report to ensure that it is 
in complete compliance with this remand.  
If deficient in any manner, the RO must 
implement corrective procedures at once.  
Any further action to comply with the 
notice and duty to assist provisions of 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (the VCAA) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002)], which is deemed necessary 
should be accomplished. 

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and her representative should be furnished a 
supplemental statement of the case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence she desires to have considered in connection with 
her current appeal.  No action is required of the appellant 
until she is notified.



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




